Citation Nr: 0206159	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  93-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.

(The issue of entitlement to an increase in the 20 percent 
evaluation currently assigned for service-connected 
fibromyositis of the lumbar spine with superimposed 
psychophysiologic musculoskeletal reaction will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had verified active service from May 1955 to 
April 1958.  The record also reflects two years of additional 
prior, unspecified, active service.

In November 1983, the Board of Veterans' Appeals (Board) 
denied service connection for schizophrenia on a direct basis 
and secondary to the service-connected low back disorder.  
The veteran and his representative were furnished a copy of 
this decision.

This matter comes before the Board on appeal from a March 
1992 rating decision. A personal hearing before the RO was 
conducted in August 1992.  The Board remanded the appeal to 
the RO for additional development in June 1994.  In a March 
1999 decision, the Board found that the evidence was not new 
and material to reopen the veteran's claim.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Thereafter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 
Supp. 2001), was signed into law, which, among other things, 
eliminated the well-grounded-claim requirement formerly found 
under 38 U.S.C.A. § 5107.  Thus, in an Order dated in April 
2001, the Court vacated the Board's March 1999 decision and 
remanded the matter for readjudication consistent with the 
VCAA.

The Board is undertaking additional development on the issues 
of entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected fibromyositis of the 
lumbar spine with superimposed psychophysiologic 
musculoskeletal reaction pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection for schizophrenia was denied by the 
Board in November 1983.

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for schizophrenia is either cumulative of evidence already of 
record or is not so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1983 Board decision is final.  38 U.S.C.A. 
§§ 5108, 7104(b) (2001).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for schizophrenia.  38 
U.S.C.A. §§ 5108, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), with implementing regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A; see Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's notified the veteran and clarified 
what evidence would be required to establish service 
connection for his claimed disorders in the statement and 
statements of the case.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) any earlier notification omissions 
that the RO may have made.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. 
Reg. 49,747 (1992) ("if the appellant has raised an argument 
or asserted the applicability of a law or [Court] analysis, 
it is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

VA has a duty to assist the veteran in developing facts that 
are pertinent to this claim.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim. The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

Following enactment of the VCAA, regulations were promulgated 
that amended 38 C.F.R. § 3.156(a), which went into effect on 
August 29, 2001, for the purpose redefining what constitutes 
new and material evidence in order to reopen a final 
decision.  See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001; they do not apply to the instant case.

By letter in September 2001, the Board notified the veteran 
of the status of his claim, informing him that the Court had 
remanded his case for further development and that he and his 
representative had 90 days to submit additional evidence.  
The Board notes that, other than the representative's 
Informal Hearing Presentation dated in May 2002, the veteran 
and his representative have not submitted or identified any 
additional medical or lay evidence subsequent to the Board's 
September 2001 correspondence.  Therefore, the Board will 
address this issue on appeal.

II.  New and material

The Board's 1983 decision is final.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  "[T]he Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. § 5108, 7104 (West 1991 & West Supp. 
2001); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For claims received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (For claims 
filed on and after August 29, 2001, new and material evidence 
is defined as set out at 66 Fed. Reg. 45620, 45630 (August 
29, 2001) to be codified at 38 C.F.R. § 3.156.  Since the 
matters currently before the Board were initiated prior to 
August 29, 2001, however, the pre-August 29, 2001 definition 
of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a claim reopened under 38 
U.S.C.A. § 5108.  In its 1983 decision, the Board denied 
entitlement to service connection for a psychiatric disorder, 
finding that "[i]t is not shown that recently manifested 
schizophrenia is etiologically related to the service-
connected disorder or pain therefrom.  The psychosis was 
first shown many years after service."  See Board decision, 
November 7, 1983, p. 6 (Finding of Fact no. 2).

The evidence considered in connection with the prior Board 
decision included the veteran's service medical records; VA 
examinations in April 1959, June 1964 and July 1974; a VA 
medical opinion in January 1980; and VA medical records for 
hospitalization in April 1976 and in January and February 
1979.

The VA examinations in April 1959, June 1964 and July 1974 
indicated that the veteran was well oriented and his memory 
was good.  His speech was coherent and relevant, and there 
was no evidence of psychotic content.  The June 1964 VA 
examination report noted that the veteran's wife had been 
killed in a automobile accident subsequent to the April 1959 
VA examination and that the veteran had exhibited moderate 
depression as a result of loneliness since her death.  The 
veteran reported that he missed his wife so much that he 
often imagined her spirit accompanying him when he walked 
alone on the street.  The veteran also indicated that he had 
attempted to communicate with her, but without success.

A VA hospital report in April 1976 indicated that the veteran 
was admitted for insomnia, irritability and heavy drinking.  
He veteran was relevant and coherent, and there was no 
evidence of psychotic content.  His affect, however, was flat 
and his mood was indifferent.  The veteran's memory was poor 
for recent events, and his insight and judgment were also 
poor.  The diagnosis was schizophrenia, undifferentiated 
type.  A VA Summary report for hospitalization in January and 
February 1979 included the diagnoses of schizophrenia, 
chronic, undifferentiated type, severe.

In January 1980, the RO requested an opinion from a VA 
psychiatrist concerning the relationship of the veteran's 
diagnosed psychosis and his service-connected 
psychophysiological musculoskeletal reaction.  The examiner 
indicated that the diagnosis of schizophrenia during 
hospitalization in April 1976 was not justified by the 
reported findings and was corroborated by a previous 
hospitalization (for 39 days) in February 1976.  The examiner 
indicated that the diagnosis on both of those occasions 
should have been alcohol addiction, but that the recent VA 
hospitalization in January 1979 indicated a schizophrenic 
process.  The examiner concluded that the veteran's diagnosis 
of psychophysiological musculoskeletal reaction was 
superfluous in the presence of a recognized organic 
disturbance, and that the veteran's schizophrenia should be 
considered as a distinct diagnostic entity.  Additional 
medical records, including VA outpatient and hospital reports 
from 1980 through 1983 and an undated private psychiatric 
report, were received.

The Board, in November 1983, denied service connection for 
schizophrenia on the basis that it was not shown to have been 
present in service and was not the proximate result of the 
service-connected low back disorder.

The evidence added to the record since the November 1983 
Board decision includes copies of VA medical records from 
1988 to 1997 (including duplicate copies); VA psychiatric 
examinations in August 1982 and January 1997; medical records 
from the Social Security Administration (primarily consisting 
of VA medical records and a Disability Determination and 
Transmittal record); and testimony presented by the veteran 
at a personal hearing before the RO in August 1992.

On VA psychiatric examination in August 1992, the diagnoses 
on Axis I was generalized anxiety disorder.  On VA 
psychiatric examination in January 1997, the diagnosis was 
schizophrenia, chronic, undifferentiated type.  These 
examinations show complaints of physical problems also.

The additional VA medical records, including the VA 
psychiatric examinations and the records from the Social 
Security Administration, show treatment for various medical 
problems, including psychiatric problems.  This additional 
evidence merely shows continued treatment for psychiatric 
problems, primarily diagnosed as schizophrenia, and does not 
show an acquired psychiatric disorder in service or within 
one year of discharge from service; the additional evidence 
does not provide any evidence or opinion of a relationship 
between the veteran's current psychosis (schizophrenia) and 
the service-connected low back disorder.  Thus, these 
additional medical records are merely cumulative or 
duplicative of evidence already of record, and do not 
medically link the veteran's schizophrenia to service or to 
his service- connected low back disorder.

The Disability Determination and Transmittal record from the 
Social Security Administration merely showed that the veteran 
was disabled due to schizophrenia and does not medically link 
or otherwise offer a basis for establishing a nexus between 
the veteran's schizophrenia and his service-connected low 
back disorder.

The veteran's testimony at the personal hearing primarily 
addressed problems he was having with his low back 
disability.  The veteran testified that he stopped working 
primarily because of his nerves, which prevented him from 
communicating with customers because his ". . . mind wasn't 
working right."  The representative argued that he believed 
the veteran's psychiatric disorder was secondary to his 
service-connected low back disorder because his symptoms 
"manifested immediately after he started to have problems 
with his back."

The veteran's testimony is basically cumulative in nature and 
repetitive of facts previously considered, and his lay 
assertions of medical causation is not "evidence" for the 
purpose of reopening the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  The veteran's testimony does not provide 
any new probative evidence of a relationship between his 
schizophrenia and his service-connected low back disorder 
that was, for purposes of secondary service connection, the 
basis for the initial denial of his claim.  The veteran's and 
the representative's lay assertions regarding the question of 
medical diagnosis cannot constitute "evidence" for purposes 
of reopening the claim as neither the veteran nor the 
representative is competent to provide such evidence.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Because the evidence submitted since the final Board decision 
in 1983 is essentially cumulative and does not include 
competent medical findings linking the claimed disability to 
service or a service connected disability, it is not new and 
material.  Therefore, a basis upon which to reopen the claim 
of service connection for schizophrenia has not been 
presented.


ORDER

New and material evidence not having been submitted, the 
claim of service connection for schizophrenia is not reopened 
and the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

